 



Exhibit 10.19a
ADDENDUM TO
LEASE AGREEMENT FOR A GAMMA KNIFE UNIT
     This ADDENDUM TO LEASE AGREEMENT FOR A GAMMA KNIFE UNIT (the “Addendum”) is
made effective as of October 25, 2005 (the “Effective Date”), and is entered
into by and between YALE-NEW HAVEN AMBULATORY SERVICES CORPORATION, a
Connecticut corporation (“Yale”), and GK FINANCING, LLC, a California limited
liability company (“GKF”), with reference to the following recitals.
RECITALS
     A.     On April 10, 1997, GKF and Yale entered into a Lease Agreement For A
Gamma Knife Unit (the “Lease”).
     B.     Section 15 of the Lease provides that the parties may discuss and
mutually agree upon the upgrading or reloading of the Equipment.
     C.     The parties have agreed to upgrade and reload the Equipment, and
desire to amend the terms of the Lease to set forth the terms and conditions of
such upgrading and reloading of the Equipment.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
AGREEMENT
     1.     Defined Terms. Unless otherwise defined herein, the capitalized
terms used herein shall have the same meanings set forth in the Lease.
     2.     Extension of Lease Term. Notwithstanding Section 15 of the Lease, in
consideration for the “Upgrade and Reload” (as defined below), the Term of the
Lease is hereby extended to the earlier to occur of the following dates: (a) the
date on which the Equipment is ready to be accepted for installation at the new
Yale-New Haven Cancer Center currently being planned for construction (which
acceptance date is anticipated to be July 1, 2009); or (b) January 1, 2010;
provided that in no event shall GKF have any obligation to remove, relocate
and/or reinstall the Equipment and/or the leasehold improvements to or at the
new Yale-New Haven Cancer Center and/or to repair or restore the existing Site.
All references in the Lease to the “Term” shall be deemed to refer to the Term
as extended hereby.
     3.     Upgrade and Cobalt Reload of the Equipment. Subject to the terms and
conditions set forth below, GKF shall upgrade the Equipment to a Leksell Gamma
Knife Model 4C (the “Model 4C”) and reload the Equipment (as upgraded) with new
cobalt-60 (the “Upgrade and Reload”), which Upgrade and Reload shall be
performed at the Site and shall include any required installation and rigging.
The Upgrade and Reload shall be subject to the following:

-1-



--------------------------------------------------------------------------------



 



Exhibit 10.19a
     a.     All actual costs and expenses (without markup or inclusion of
administrative overhead) pertaining to the upgrade of the Equipment to the Model
4C shall be paid and/or reimbursed * as and when incurred, including, without
limitation, any costs and expenses pertaining to Site preparation, installation,
rigging and/or obtaining of “Permits” (as defined below), irrespective of
whether incurred in connection with the upgrade and/or the reloading of the
Equipment. Yale shall be solely responsible for obtaining all licenses, permits,
approvals, consents and authorizations necessary and appropriate for the Upgrade
and Reload, including, without limitation, the proper handling of the cobalt-60
(collectively, the “Permits”). It is acknowledged that, as of October 13, 2005,
*.
     b.     Except as provided in subsection 3.a above, all actual costs and
expenses incurred by the parties (without markup or inclusion of administrative
overhead) pertaining to the reloading of the Equipment shall be borne by GKF and
Yale as and when incurred, in the same proportions as net technical revenues are
currently allocated under the Lease as in effect immediately prior to the
execution of this Addendum, i.e.: *. It is acknowledged that, as of October 13,
2005, GKF and Yale have paid *, respectively, toward the costs of reloading.
     c.     If applicable, a party shall pay or reimburse any amount owed to the
other party in accordance with the foregoing allocations within ten (10) days
following receipt of a written statement from the other party. Each party shall
have the right to inspect, audit and copy the other party’s books and records
pertaining to the costs and expenses incurred in connection with the Upgrade and
Reload.
     d.     Yale, at Yale’s sole cost and expense, shall provide GKF with Yale
personnel (including Yale physicists) and services upon request and as required
by GKF, among other things, to oversee, supervise and assist with construction
and compliance with local, state and federal regulatory requirements and with
nuclear regulatory compliance issues and the calibration of the Model 4C.
     e.     The Upgrade and Reload shall be performed by GKF as soon as
practical after the Permits have been obtained. The timing and procedure for the
Upgrade and Reload shall be as mutually agreed upon between the parties which is
anticipated but not guaranteed to be performed in or around December 2005.
     f.     Immediately following the Upgrade and Reload, all references in the
Lease to the “Equipment” shall be deemed to mean the Model 4C. Notwithstanding
anything to the contrary contained herein, GKF makes no representation or
warranty to Yale concerning the Upgrade and Reload, and GKF shall have no
obligation to pay any damages to Yale resulting therefrom.
     4.     Lease Payment to GKF.
     a.     In consideration for the payment by Yale of * pertaining to the
upgrade of the Equipment as set forth above, effective from and after the date
on which

-2-



--------------------------------------------------------------------------------



 



Exhibit 10.19a
the first billed Procedure is performed using the Model 4C (as reloaded) (the
“New First Procedure Date”) through the duration of the Term of the Lease (as
extended), GKF’s pro-rata share of net technical component revenues associated
with Gamma Knife treatment less Direct Operating Expenses associated with
providing Gamma Knife treatment (the “GKF Percentage”), as set forth in
Section 7 of the Lease, shall be amended to equal approximately *, subject to
adjustment for actual installation costs incurred by Yale in connection with the
upgrade of the Equipment (without markup or inclusion of administrative
overhead), as reasonably approved by both parties.
     b.     Notwithstanding the New Procedure Date, the compensation payable to
GKF for the lease of the Equipment pertaining to Procedures performed prior to
the New First Procedure Date, shall be calculated and paid in accordance with
the same GKF Percentage in effect immediately prior to this Addendum *,
irrespective of whether the technical component revenues or Direct Operating
Expenses pertaining to such Procedures are collected or paid after the New First
Procedure Date.
     c.     Notwithstanding anything to the contrary set forth in the Lease,
following the termination or expiration of the Lease, and within ten (10) days
following the end of each month (or portion thereof) thereafter, Yale shall
continue to pay compensation to GKF for Procedures performed during the Term of
the Lease until all technical fees billed for all such Procedures have been
collected by Yale, its agents, representatives or affiliates or until the date
that is eighteen (18) months following the termination or expiration of the
Lease (as extended), whichever occurs first (the “Post-Termination Period”);
provided that, for purposes of calculating the compensation to be paid to GKF
during the Post-Termination Period, no Direct Operating Expenses shall be deemed
to have been incurred by either party during such period.
     5.     No Responsibility for Additional Upgrades or Reloading. It is
understood by the parties that GKF is not responsible for any additional
upgrades, hardware, cobalt reloading, software changes and/or other
modifications to the Model 4C except as expressly set forth herein or otherwise
agreed upon in writing by Yale and GKF.
     6.     Option To Purchase GKF’s Ownership Interest In The Equipment.
     a.     Upon the expiration of the Term of the Lease (as extended), Yale
shall have the option to purchase GKF’s ownership interest in the Equipment (the
“Purchase Option”) for a purchase price of * (the “Option Purchase Price”). The
Option Purchase Price shall be paid in full in cash to GKF upon the expiration
of the Term of the Lease (as extended), upon which GKF shall quitclaim all of
its right, title and interest to Yale, on an “as is, where is” basis, without
representation or warranty, with all faults. Upon the expiration or termination
of the Lease, it is understood that GKF shall have no obligation with respect to
the removal, relocation, reinstallation and/or repair of the Equipment and/or
the leasehold improvements.
     b.     The Purchase Option may be exercised by Yale by giving GKF written
notice thereof, which notice shall be received by GKF not less than ninety
(90) days prior to the expiration of the Term of the Lease (as extended). Such
written notice

-3-



--------------------------------------------------------------------------------



 



Exhibit 10.19a
may be delivered by hand or sent by certified mail, return receipt requested to
GKF at the following address: GK Financing, LLC, Four Embarcadero Center,
Suite 3700, San Francisco, CA 94111, Attn: Mr. Craig K. Tagawa, Chief Executive
Officer.
     c.     Concurrently with the execution of this Addendum, Yale shall deposit
with GKF the sum of * (the “Deposit”), which Deposit shall be credited towards
the payment of the Option Purchase Price, if applicable. If the Purchase Option
is not exercised by Yale, then, within ten (10) days following the expiration of
the Lease, GKF shall return the Deposit to Yale. The Deposit shall not bear
interest and may be commingled with GKF’s general funds.
     7.     Captions. The captions and paragraph headings used herein are for
convenience only and shall not be used in construing or interpreting this
Addendum.
     8.     Full Force and Effect. Except as amended and/or supplemented by this
Addendum, all of the terms and provisions of the Lease shall remain in full
force and effect.
     IN WITNESS WHEREOF, the parties have executed this Addendum effective as of
the date first written above.

          GK FINANCING, LLC   YALE-NEW HAVEN AMBULATORY
SERVICES CORPORATION       By:   /s/ Craig K. Tagawa   By:   /s/ Marna Borgstrom
          Name:   Craig K. Tagawa   Name:   Marna Borgstrom Title:   Chief
Executive Officer   Title:   President/CEO

-4-